Citation Nr: 1111579	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran was afforded a travel Board hearing, held by the undersigned, in January 2011.  A copy of the hearing transcript has been associated with the record.


FINDING OF FACT

The Veteran's service-connected disabilities of lumbosacral strain with degenerative joint disease (rated at 40 percent), major depressive disorder (rated at 30 percent), cervical strain with degenerative disc disease (rated at 10 percent), left lower extremity radiculopathy (rated at 10 percent), right lower extremity radiculopathy (rated at 10 percent), and generalized anxiety disorder (non-compensable), preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes based on individual unemployability due to service-connected disabilities have been met.  38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

While there has been a significant change in the law with the enactment of VCAA, the Board notes that the Veteran's TDIU claim is granted herein.  As such, any deficiency with regard to VCAA for the issue of entitlement to TDIU is harmless and non-prejudicial.  


II. Total rating due to individual unemployability (TDIU)

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  In this case, while the Veteran's service-connected disabilities have a combined rating of less than 100 percent, the Veteran contends that because he is unable to maintain substantially gainful employment due to his service-connected disabilities, he should be granted a total rating for compensation purposes due to individual unemployability (TDIU).

The first step is to determine whether the Veteran is eligible for TDIU.  The eligibility requirements for TDIU depend upon the number and assigned ratings of service-connected disabilities.  To be eligible when, as here, the Veteran has two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran in this appeal is currently service connected for: lumbosacral strain with degenerative joint disease (rated at 40 percent), major depressive disorder (rated at 30 percent), cervical strain with degenerative disc disease (rated at 10 percent), left lower extremity radiculopathy (rated at 10 percent), right lower extremity radiculopathy (rated at 10 percent), and generalized anxiety disorder (non-compensable).  His current combined total evaluation is 70 percent.  Since the Veteran's combined disability total is 70 percent and he has at least one service-connected disability rated at 40 percent, he is eligible for TDIU.  Indeed, the Veteran met the eligibility standards as early as November 30, 2007, because as of that day, his combined evaluation for compensation was 70 percent, and the evaluation for back strain was rated at 40 percent.  38 C.F.R. §§ 4.16(a)(2), 4.25.

The next step is to determine whether the Veteran is unemployable-that is, whether any service-connected impairment of mind or body is present that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a).

In this case, the Veteran completed college with a degree in French literature.  He stated that he never used this skill.  He originally intended to teach, but he did not finish graduate school.  He further noted that he had "forgotten most of it," failing the U.S. State Department translator examination in 1976 or 1977.  His professional work history was centered in human resources and counseling, which according to the Veteran aggravated his service-connected depression.  He noted that he never had any great success with sales, especially outside sales, because rejection generally led to depressive episodes.  He had been out of work since 1999, and he contended that this long absence further hinders his ability to function well in the workplace.  He pointed out that he is not eligible for vocational rehabilitation programs due to his college degree.  See Statement, March 20, 2007.

Following a May 2007 VA psychiatric examination, in which symptoms such as agoraphobia, panic disorder, and alcohol dependence were noted, the examiner stated that the Veteran was unemployed in any gainful occupation because of his lack of mobility, chronic pain, and vulnerability to infections (HIV).  The Veteran's activities were further limited by anxiety manifested by restlessness, apprehension, poor concentration, insomnia, and irritability.  The Veteran also reported recurring depressive episodes.  Ultimately, the Veteran was diagnosed with major depression, recurrent and moderate, generalized anxiety disorder, and alcohol dependence (in full sustained remission).  Moderate occupational impairment was noted.  However, it was also noted that the Veteran's reports of unemployability, due to his psychiatric symptoms, were supported by the examination report.  The examiner stated that the Veteran's depressive symptoms limited his ability to interact socially and productively, exacerbated by chronic pain.  See VA examination report, May 2007.

In November 2007, two lay statements were added to the record.  The first, authored by M. H., stated that he knew the Veteran in high school, and that the Veteran was now a changed person (often apathetic, detached, jumpy, irritable, angry, trouble concentrating, depression).  Another statement, from T. M., noted that the Veteran found it almost impossible to hold even the most menial jobs in the years since discharge, even though he is a college graduate.  Even in those occupations where he was especially skilled, he was unable to translate that potential into any long-term career.  It was noted that the Veteran was, at times, unable to work comfortably with co-workers and superiors, and that he had been fired many times when anxiety and depression became disabling.  T. M. went on to state that the Veteran had dealings with the police, and was even homeless for a time.  See Statements, November 2007.

In March 2008, the Veteran was afforded an additional VA psychiatric examination.  Following the interview, the examiner stated that the Veteran's psychiatric symptoms alone were not a barrier to employment.  It was also noted that the Veteran's mental disorder did not result in deficiencies in judgment, thinking, family relations, work, mood, or school, and that there was no reduced productivity due to his symptoms.  The examiner went on to state that there was no occasional decrease in work efficiency, or even a transient or mild decrease in work efficiency.  Instead, it was noted that the Veteran had not worked since 1999 due to multiple medical problems, and that the Veteran did not claim that unemployment was due to his mental disorder.  See VA examination report, March 2008.

Following an orthopedic examination, also conducted in March 2008, x-rays revealed loss of normal cervical lordosis, with slight kyphosis in the cervical spine, as well as advanced disk degenerative changes in the lower cervical spinal canal.  The examiner noted that the Veteran had been retired since 1998 "because he gets bored."  It was also stated that the Veteran admitted to being unemployed "based on personal choices."  The examiner opined that the Veteran was employable, but not for demanding, physical employment.  See VA examination report, March 2008.

A letter from the Veteran's former employer, dated July 15, 2008, stated that the Veteran was an independent sales contractor.  He did not follow the requirements necessary to maintain active status with the company, and that he had not been an independent sales contractor since March 1998. 

A note from a private provider, received in December 2008, stated that the Veteran had multiple medical problems, including degenerative disc disorder of the lumbar spine with radicular pain, as well as hypertension.  The provider opined that the Veteran was not gainfully employable.

An additional letter from another provider, dated December 29, 2008, noted that the Veteran's mood had been depressed, and that his energy level was poor.  The provider stated that, based on the severity and chronicity of the Veteran's psychiatric illness, he was not and never would be a candidate for gainful employment.  

The Veteran was afforded an additional VA psychiatric examination in June 2009.  Following the examination, suicidal thoughts were noted, however inappropriate behavior was not displayed.  The Veteran possessed the ability to maintain personal hygiene, and there were no problems with daily living as a result of his psychiatric disability.  Regarding employment, the examiner noted that the Veteran quit his last job due to his drinking problem.  Stigma due to a diagnosis of HIV was also reported.  Again, the Veteran did not contend that his unemployment was the result of his mental disorder.  Instead, the Veteran maintained that he did not possess marketable skills after being out of the work force for so long.  However, the examiner opined that there was total occupational and social impairment due to his mental disorder, and that the Veteran was only partially aware of that disorder.

In support of this opinion, the examiner stated that the Veteran's judgment, other than understanding the outcome of behavior, is very poor.  His previously-documented major depression is the only feature that has been documented to be more likely than not related to his military service.  Even so, when coupled with his other medical problems, the Veteran's remaining symptoms of depression and self-convinced belief that he is unable to work led the examiner to conclude that the Veteran was not a candidate for gainful employment.  See VA examination report, June 2009.

During the Veteran's January 2011 Board hearing, he testified that, in addition to chronic pain and symptoms associated with a psychiatric disorder, his medications made employment, and even driving, more difficult.  Further, because the Veteran was highly-educated, he stated that he is unable to qualify for vocational rehabilitation through VA.  See Hearing, pp. 11, 15.

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file. 

Taking into account all medical opinions of record, and given the severity of his service-connected disabilities, the Board finds that Veteran is not capable of performing the physical and mental acts required by employment.

Here, the Board finds that the VA examination reports of March 2008 are of lesser probative value.  The March 2008 psychiatric report noted that the Veteran's psychiatric symptoms alone were not a barrier to employment, and that the disorder did not result in an occasional decrease in work efficiency, or even a transient or mild decrease in work efficiency.  Instead, it was noted that the Veteran had not worked since 1999 due to multiple medical problems, and that the Veteran did not claim that unemployment was due to his mental disorder.  However, the examiner also assigned a global assessment of functioning (GAF) score of 50.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  As such, the examiner's ultimate opinion appears in conflict with the assigned GAF rating.

As to the other March 2008 opinion, in which the examiner noted that the Veteran had been retired since 1998 "because he gets bored," and that the Veteran's unemployability was "based on personal choices," the Board points out that the June 2009 VA examiner observed that the Veteran was only partially aware of his psychiatric disorder.  As such, the Board affords limited probative weight to an opinion based solely on the Veteran's own reporting.

Instead, the Board assigns the highest probative value to the medical opinions issued in May 2007, December 2008, and June 2009, as each examiner provided a rationale to support their opinion based upon observable symptomatology.  The May 2007 report noted that the Veteran's reports of unemployability, due to his psychiatric symptoms, were supported by the examination report.  The examiner stated that the Veteran's depressive symptoms limited his ability to interact socially and productively, and that these symptoms were exacerbated by chronic pain.  In December 2008, it was noted that the Veteran's mood had been depressed, and that his energy level was poor.  The provider stated that, based on the severity and chronicity of the Veteran's psychiatric illness, he was not and never would be a candidate for gainful employment.  In June 2009, the VA examiner provided a detailed rationale, in which it was noted that the Veteran's judgment, other than understanding the outcome of behavior, is very poor.  When coupled with his other medical problems, the Veteran's remaining symptoms of depression and self-convinced belief that he is unable to work led the examiner to conclude that the Veteran was not a candidate for gainful employment.  

Moreover, lay evidence of record provided a detailed account of the Veteran's occupational struggles.  One statement noted the Veteran was, at times, unable to work comfortably with co-workers and superiors, and that he had been fired many times when anxiety and depression became disabling.

Here, the Board is precluded from rendering its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the most probative medical treatment records and lay evidence establishes the degree to which the Veteran would be unable to work because of chronic pain due to service-connected orthopedic disabilities and service-connected mental disability.  As such, the Board has determined that the Veteran is not currently able to engage in substantial employment due to impairment caused by his service-connected disabilities.  The Board concludes that a total rating for compensation purposes based on individual unemployability due to service-connected disabilities is warranted.


ORDER

A total rating based on individual unemployability due to the Veteran's service-connected disabilities is granted, subject to the criteria governing payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


